Citation Nr: 1115245	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-13 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center
in Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for colon cancer, to include as due to the exposure to ionizing radiation.   

2.  Entitlement to service connection for claimed arteriosclerotic heart disease, to include as due to asbestos or ionizing radiation exposure.

3.  Entitlement to service connection for claimed asbestosis.

4.  Entitlement to service connection for a left lung tumor, to include as due to asbestos exposure or ionizing radiation exposure.

5.  Entitlement to service connection for scarring of the back, arms and stomach, to include as to due to asbestos exposure or ionizing radiation exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1942 to January 1946 and also from January 1951 to April 1952.

The Board has a legal duty to address the "new and material evidence" of 38 C.F.R. § 3.156 requirement regardless of the actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board will therefore preliminarily address the claim under the provisions of 38 C.F.R. § 3.156, concerning the submission of new and material evidence to reopen a claim.

In February 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the RO in Philadelphia, Pennsylvania.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The now reopened claim of service connection for colon cancer and the claims of service connection for a left lung tumor, asbestosis and scarring of back, arm and stomach are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for colon cancer was denied in an unappealed rating decision by the RO in December 2005.

2.  The evidence received since the December 2005 decision is neither cumulative nor redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim of service connection for colon cancer.   

3.  The Veteran is not shown to have manifested complaints or findings referable to a heart disorder in service or for many years thereafter.  

4.  The currently demonstrated arteriosclerotic heart disease is not shown to be due to asbestos or ionizing radiation exposure or another event of the Veteran's periods of active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of service connection for colon cancer.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2010).


2.  The Veteran's disability manifested by arteriosclerotic heart disease is not due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred in active service; nor may any be presumed to be related to asbestos or ionizing radiation exposure in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  


In terms of the issue of service connection for arteriosclerotic heart disease, the Veteran was sent a VCAA notice letter in June 2008.  The letter provided him with notice of the evidence necessary to substantiate his claim, the evidence VA would assist him in obtaining, and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He received notice as to the notice elements outlined in Pelegrini and the second, third, fourth, and fifth elements outlined in Dingess, via the letter mailed in June 2008.  Therefore, the duty to assist has been met.  

In developing his claim, VA obtained the Veteran's service treatment record (STR), and VA and private treatment records.  

To date, the RO has not given the Veteran a VA examination or obtained an opinion as to the etiology of his claimed arteriosclerotic heart disease.  Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) there is an indication the current disability or symptoms may be associated with service, and (4) there is not sufficient medical evidence to make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, however, the Veteran has not presented evidence to establish a reasonable possibility that a VA examination would result in findings favorable to the Veteran.  Accordingly, the Board finds that an etiology opinion is not "necessary."  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in connection with the hearing.  

By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board notes that the Veteran has reported receiving benefits from the Social Security Administration (SSA), but the claims file indicates that the Veteran received benefits only based on longevity.  For this reason, no documents from SSA need to be obtained.

No further development is required to comply with the provisions of VCAA or the implementing regulations.  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  


II.  Whether new and material evidence has been received to reopen service connection for colon cancer.

Preliminarily, the Board notes that the claim on appeal is being reopened and is subject to additional development on remand, as described hereinbelow.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010), as further action is being requested in this case.    

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105 (West 2002).  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are effective in this case because the claim was received subsequent to August 29, 2001, "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." 

New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


A.  Colon Cancer

In this case, the Veteran's claim of service connection for colon cancer was denied in a December 2005 decision of the RO.   

The Veteran was notified of the rating decision and apprised of his appellate rights in December 2005.  The Veteran did not appeal in a timely manner from the December 2005 decision.  

In this regard, the Board notes that the claims file now includes testimony by the Veteran regarding his exposure to radiation in Japan following World War II.  He also testified that he was in remission for the claimed colon cancer.

This evidence, recently added to the claims file, addresses whether the Veteran was exposed to radiation.  See 38 C.F.R. §3.309(d)(3).  The Board finds this new evidence to be "material," as defined by 38 C.F.R. § 3.156(a).  

Accordingly, this evidence raises a reasonable possibility of substantiating the claim of service connection for colon cancer.

As will be discussed, further evidentiary development is needed in connection with the now reopened claim of service connection for colon cancer.   


II.  Service Connection for arteriosclerotic heart disease

The Veteran asserts that service connection is warranted for his arteriosclerotic heart disease.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, such as arteriosclerotic heart disease may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

There is no specific statutory guidance with regard to asbestos-related claims.  Nor has the Secretary promulgated any regulations in regard to such claims. VA has issued a circular on asbestos-related diseases, however.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), provides guidelines for considering compensation claims based on exposure to asbestos.  

The information and instructions from the DVB Circular were included in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In December 2005, M21-1, Part VI was rescinded and replaced with a new manual, M21-1MR, which contains the same asbestos- related information as M21-1, Part VI.  The Court has held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities using the administrative protocols found in the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, essentially acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  Id.

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).

In his written statements and hearing testimony, the Veteran asserts that the claimed arteriosclerotic heart disease is result of his exposure to asbestos and ionizing radiation during service.  

The Veteran testified that he was diagnosed as having arteriosclerotic heart disease around 1995.  The evidence shows evidence of heart disease as early as February 1994.  The record also notes that he had a heart attack in 1981. 

However, the service treatment records are negative for any complaints or findings referable to a heart disorder.  

Moreover, arteriosclerotic heart disease is not shown to be a disease known to be associated with asbestos exposure.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  Nor is it a disease specific to radiation exposed veterans.  See 38 C.F.R. § 3.309(d).

The claimed arteriosclerotic heart disease also is not shown to be a disease that has been presumptively linked to the exposure to ionizing radiation consistent with the Veteran's assertions.  

Finally, the Veteran has not presented other competent evidence to support his lay assertions that the claimed arteriosclerotic heart disease is due to asbestos or ionizing radiation exposure during service.

The Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e. where the evidence supports the claim or is in relative equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As preponderance of the evidence is against the claim, service connection for arteriosclerotic heart disease must be denied.


ORDER

As new and material evidence has been received to reopen the claim of service connection for colon cancer, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

Service connection for arteriosclerotic heart disease, to include as due to asbestos or ionizing radiation exposure is denied.  


REMAND

Under VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that, while there must be competent evidence of a current disability, competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

The Veteran reports having a diagnosis for asbestosis and lung tumor.  He believes they are due to his exposure to asbestos during his military service.
Specifically, he testified that there was asbestos around the pipes on his ships in that asbestos was sprayed on the ships he was making ready for the British.  

His military occupation was documented on his DD Form 214 was that of a signalman.  He also described chipping and painting decks on ships.  He also reports being exposed to asbestos while working as a brick layer in the 1940's.   

Post-service military records show that the Veteran was diagnosed with asbestos-related pleural disease in March 2007.  The physician noted that the Veteran had worked with asbestos for about ten years and did not wear a mask.  A noncontrast CAT scan conducted at that time showed subpleural line developing and evidence of calcified pleural plaques, bilaterally.  The physician opined that the Veteran remained at an increased risk for developing lung cancer, laryngeal cancer and gastrointestinal cancer.  

Thus, an examination to determine the nature and likely etiology of the claimed lung disease is required in this case.  

In addition, the Veteran claims that his colon cancer is due to his exposure to ionizing radiation while serving in Japan in 1945.  A February 1994 private treatment record shows a diagnosis of a tumor of the cecum that was a tubular villous adenoma with marked atypia but no infiltrating carcinoma.  The Veteran should be afforded a VA examination to the nature and likely etiology of the claimed cancer.  

The Veteran also testified about having scars on this back, arms and stomach due to either asbestos exposure or ionizing radiation exposure in Japan.  Since the record includes multiple treatment records referable to skin conditions, the Veteran should be afforded a VA examination.  

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods. See Davis v. Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 67 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c)
(West 2002); 38 C.F.R. § 3.309(d) (2010).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311 (2009).  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Notwithstanding the provisions of §§ 3.307, 3.309, the United States Court of Appeals for the Federal Circuit has held that the Veterans Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d at 1044 (Fed. Cir. 1994).  In addition, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  

After providing the Veteran all necessary examinations, the RO should develop the record to determine whether the Veteran was indeed exposed to radiation and/or was involved in a "radiation-risk activity".  38 C.F.R. § 3.309.  

The Veteran here reports having visited Japan for two weeks following the dropping of the atomic bomb in 1945.  His ship's logs show that the ship was anchored in Aki Nada on the Island Sea of Japan in October 1945.  He has credibly testified that he went on shore on two occasions.   

Consequently, if the Veteran is found to have developed a radiogenic disease, the RO should obtain a radiation dose estimate from the Defense Threat Reduction Agency (DTRA) in accordance with 38 C.F.R. § 3.311.  DTRA must be asked to provide a dose estimate for this Veteran, based on any exposure to radiation in Japan in 1945.

In addition,  VA has a duty to obtain all pertinent VA treatment records. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Before the Veteran's claim can be adjudicated, all pertinent VA treatment records must be obtained.

Accordingly, these matters are being REMANDED to the RO for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take all indicated action in order to obtain copies of VA treatment records from the Wilkes-Barre VA Medical Center and to associate them with the claims file.  If no records are available, it should be so stated, with an explanation as to what attempts were made to obtain the records.

2.  The RO should take appropriate steps to contact the Veteran and request that he identify any non-VA health care providers who have treated him for his left lung tumor or other respiratory disease, scarring on his back, arms, and stomach, and colon cancer since service.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  Specifically, the Veteran should be asked to provide information regarding his treatment at the Geisinger Medical Center.  

If the requested records are not available or the search otherwise yields negative results, that fact should clearly be documented in the claims file.

3.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for a VA examination in order to ascertain the nature and likely etiology of the claimed lung disorder.  The claims folder should be reviewed by the examiner in conjunction with the examination.  

The examiner should identify any current respiratory condition, (including a lung tumor or residuals thereof) and should opine as to whether it is at least as likely as not that any current pulmonary disability is related to his claimed asbestos exposure during service.  A full and complete rationale for all opinions expressed is required.  

4.  After associating all outstanding records with the claims folder, the RO should also arrange for a VA examination to determine the nature and likely etiology of the claimed colon cancer.  All necessary special studies or tests should be accomplished.

The examiner should review the evidence in the claims file, including a complete copy of this REMAND, and acknowledge such review in the examination report.

Based on his/her review of the case, the VA examiner should offer an opinion as to whether the Veteran at least as likely as not developed colon cancer due to his exposure to ionizing radiation during his service in World War II, including during any time that he performed active service and may have visited Hiroshima or Nagasaki in Japan.    

A complete rationale should be given for all opinions and should be based on examination findings, historical records, and medical principles.

5.  After associating all outstanding records with the claims folder, the Veteran then should be afforded a VA examination to determine the nature and likely etiology of the claimed scars on this back, arms and stomach.  All necessary special studies or tests should be accomplished.

The VA examiner in this regard should review the evidence in the claims file, including a complete copy of this REMAND, and acknowledges such review in the examination report.

Based on his/her review of the case, the examiner should offer an opinion as to whether that the Veteran has a disability manifested by scars on his back, arms or stomach that at least as likely as not are related to an event or incident of his period of active service, to include any exposure to ionizing radiation while serving in Japan.  

A complete rationale should be given for all opinions and should be based on examination findings, historical records, and medical principles.

6.  The RO then should attempt to obtain records, including service personnel records, in order to determine whether the Veteran was exposed to radiation in 1945 in connection with any service in Japan after World War II.  If indicated, the RO should take all indicated steps to develop the Veteran's claim in accordance with 38 C.F.R. § 3.309 or §3.311.  

This should include forwarding the claim to the Under Secretary for Benefits for review and action pursuant to 38 C.F.R. § 3.311(c), to include referral to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  

7.  After completing all indicated development to the extent possible, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any of the benefits sought remains denied, the RO should furnish a fully responsive Supplement Statement of the Case (SSOC) to the Veteran and his representative and afford them a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


